 INT'L LONGSHOREMEN'S' & WAREHOUSEMEN'S UNION359Upon the basis of the foregoing findings:of fact and-upon'the entire record inthe case, I make the following:-CONCLUSIONS OF LAW1.Clark-Inland Cartage, Division of Consolidated Freightways,is an employer en-gaged in commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.Local Freight Drivers, Local No.208, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent Local 208 and Respondent Clark-Inland have not engaged in un-fair labor practices as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and uponthe entire record in this case, it is hereby recommended that the complaint be dis-missed in its entirety.International Longshoremen's and Warehousemen'sUnion andits Local Union No. 10[Howard Terminal]and Operating En-gineers, Local UnionNo. 3, AFL-CIO...Case No. 20-CD-97.June 8, 1964DECISION AND DETERMINATION OF DISPUTE .This is a proceeding under Section 10 (k) of the Act, following thefiling of charges by Operating Engineers, Local Union No. 3, AFL-CIO, hereinafter sometimes called Local 3 or Operating Engineers,under Section 8(b) (4) (D). The charges, as amended, allege, in ef-fect, that on or about February 14, 1963, International Longshore-men's and Warehousemen's Union and its Local Union No. 10, herein-after called Respondents, caused Respondent's members employed byHoward Terminal, hereinafter called Howard'. to engage in a workstoppage in order to force or require Howard to assign certain cranework to longshoremen or members of Respondents rather than to mem-bers of Local 3.A hearing was held on June 18, 19, 20, 21 and onAugust 6 and 7, 1963, before Hearing Officer Robert V. Magor. Allparties 1 participated in the hearing and were afforded a full opportu-nity to be heard, to examine and cross-examine witnesses and to ad-duce evidence bearing on the issues. The rulings of the Hearing Officermade at the hearing are free from prejudicial error and are herebyaffirmed.Briefs filed by the Respondents, Local 3, and PMA on be-half of Howard and itself, have been duly considered.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].'PacificMaritimeAssociation,hereinafter calledPMA, waspermitted to intervene asthe collective-bargaining representative of Howard.147 NLRB No. 42. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this proceeding, the Board makes thefollowing findings :I.THE EMPLOYERS INVOLVEDHoward is 'a California corporation engaged in the business ofpublic wharfinger and warehouseman, and in loading and unloadingbulk commodities to 'and from ships and barges.Howard annuallyperforms over $100,000 worth of loading and unloading services forshipping companies engaged in the transportation of passengers andcargo.Said shipping companies annually transport cargo in excessof $1,000,000 between various ports of the United States and betweenthe United States and foreign countries.PMA, a California corporation, is an association of employees en-gaged in the shipping and stevedoring industries on the Pacific coast,organized for the purpose of negotiating collective-bargaining agree-ments on behalf of its employer-members. The employer-members ofPMA annually perform services in the transportation of goods andpassengers between the State of California and other States of theUnited States and foreign countries valued at more than $50,000.We find that Howard and PMA are employers engaged in commercewithin the meaning of the Act, and that it will effectuate the policiesof the Act to assert jurisdiction in this proceeding.II. THE LABOR ORGANIZATIONS INVOLVEDInternational Longshoremen's and Warehousemen'sUnion and itsLocal Union No. 10 and Operating Engineers,Local Union No. 3,AFL-CIO,are labor organizationswithin themeaning ofthe Act.III.THE DISPUTEIn general terms, this dispute involves the operation of cranes inconnection with stevedoring operations at Oakland, California.Theparticular dispute before the Board in this proceeding occurred onFebruary 14,1963, and involved an alleged work stoppage by Respond-'ents'members employed by Howard.Howard has been for many years and still is a member of PMA. Assuch, Howard is a party to, and bound by, various agreements exe-cuted between PMA on behalf of its members, and the InternationalLongshoremen's andWarehousemen'sUnion, hereinafter calledILWU, on behalf of itself and certain of its locals, including LocalUnion No. 10. These agreements basically cover "workers who dolongshore work in the Pacific coast ports of the United States." a Cer-PMA or its predecessor employer associations have bargained with ILWU since 1938when this Union was certified as collective-bargaining representative on a multiemployer'basisin the above-described unit.The original representation proceedingis reported in5hipowners'Aosociationof The PacificCoa8t,et ai.,7 NLRB 1002, 1041. INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION361tain of these agreements were occasioned because of the increasing useof mechanized equipment on the west coast waterfront to performtasks which formerly had been done by individual workers. In aneffort to overcome the problems of automation and manpower whichconsequently arose, ILWU and PMA, after prolonged negotiations,executed memoranda in 1959 and 1960 which were widely heralded aspioneering efforts to lighten the impact of unemployment problemscreated by automation.Together, these agreements provided thatPMA members could introduce work-saving methods and devices inconsideration for which PMA agreed to contribute a total of $29 mil-lion over a 61/2=year period to a jointly administered fund to be usedin- specific ways for benefits to individual longshoremen affected byautomation changes.These agreements also provided,inter alia,that"new" types of cargo-handling equipment 9 used by PMA memberswould be assigned to longshoremen.An exception was made for ex-isting equipment.In 1962, this exception was modified by a cranesupplement agreement between ILWU,and PMA which provided, inpart, that nonlongshoremen who have operated "old equipment" todo longshore work would be offered the equivalent of registered statusfor dispatch as a longshoreman to perform longshore crane work. Allof these agreements are incorporated in the present 1961-1966 Pa-cific coast longshore agreement between Respondents and PMA.Howard also has been in contractual relationship with Local 3 formany years and has always, prior to the instant dispute, employedmembers of Local 3 as crane operators 4 In the 1960 collective-bargaining agreement between these parties, as amended. in 1962,Howard agreed to abide by the hiring procedures set forth in the1959-1962 master steel erection agreement entered into between Local3 and the Steel Fabricators and Erectors Council.This agreement,.which contains a. crane operator's classification, provided,inter -alia,that Howard would employ persons "having job rights within theconstruction and related industries in the labor market area in whichthe Employer conducts his operations ...."As noted, this provi-sion, which covers crane operators as well as other classifications, per-tains primarily to the construction industry.Local 3 suggests thatthe words "related industries" includes other industries employingcrane operators, such as shipping, pile driving, and dredging.With respect to the instant dispute, the record shows that a numberof years ago, Howard purchased two Colby cranes which it then placedon pier 2 and used for bulk loading and discharging vessels. These8 At the hearing in the instant case PMA, Howard, and Respondents interpreted "new"equipment as equipment being used by an employer. for the first time in the movement ofcargo (longshore work), regardless of whether such equipment was actually new or old.' In 1950, Howard and Local 3 entered into a consent union authorization election (CaseNo. 20-UA-2246) which Local 3 won in a unit of Howard's employees composed of allcrane operators, crane repairmen, shop repairmen and helpers, and apprentice firemen andoilers. 362DECISIONS OF NATIONALLABOR RELATIONS BOARDcranes,which are not involved in the dispute, have always been, andare presently being, operated by Local 3members.In 1960 or 1961, inanticipation of increasedscrap iron business,Howard converted aquaywall adjacent to pier 2 into a pier. In 1962, Howard acquired twoused Washington, or whirley, cranes and placed them on the quaywall.Sometime inJanuary of 1963, about a month before the whirley craneswereput into operation, the Joint Coast Labor Relations Committee 8met and decided that the whirleycranes wereto be operated by long-shoremen under the terms of the present Pacific coast longshore agree-ment between the ILWU and PMA.The dispute encompassed by the instant charges concerns the whir-ley cranes.On February 13,1963, the SSPollywas being loaded withscrap iron-at pier 2 by the two Colbycranesoperated by Local 3 mem-bers assigned thereto by Howard.To accommodate another shipawaiting cargo, thePolly,being of sufficientlysmall size,moved tothe quaywall.Bunch, Howard's loading superintendent, notified theLocal 3 members operating the Colby cranes to begin loading thePollyon the following day with the whirleycranes,and also orderedtwo ILWU hatchtendersas safetymenfrom Respondent Local 10'shiring hall.On February 14, the Respondents' hatchtenders took their posi-tions at the hatches and the Local 3 members began loading thePollywith the whirleys.This was the first time Howard had used whirleycranes to load a vessel.After one or two loads of scrap iron hadbeen placed aboard the ship, James, Respondents' business agent,asked Bunch if the latter intended to load with Local .3 crane oper-ators.Upon being advised that such was Bunch's intent, Jameswent aboard thePolly.Although it is not disclosed what James saidor did aboard the vessel, Bunch, noting that the hatchtenders wereno longer at the hatches after James went aboard, immediatelystopped the loading operation .6The hatchtenders and James thenleft the vessel.Although requested to do so, James refused to furnishBunch with hatchtenders. -James also stated, in effect, that accordingto the Respondent Local 10 contract (with Howard), RespondentLocal 10 had jurisdiction over all new operations started along thewaterfront.ThePollywas not loaded for the remainder of that day.Later thissameday Bunch, at the request of his superiors, orderedand received four longshore crane operators from the Respondents'5 The Joint Coast Labor Relations Committee is composed of representatives from em-ployers engaged in the steamship and stevedoring industries and representatives fromILWU. Among its duties and functions is the power to jointly determine the status ofequipment as being "new"or "old"and, consequently,whether the longshoremen or non-longshoremen shall operate such equipment." Part of a hatchtender's duties consist of giving various signals to the crane operatorswho sometimes load "in the blind."Both California and Federal law prohibit loadingwithout a hatchtenders INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION363hall and assigned them to the whirleys and thePolly'shatches I wherethey worked for several days.This was the first time that Howardhad employed Respondents' members as crane operators to load avessel.The whirleys were not again used to load vessels until mid-May of 1963, when Howard once again employed Respondents' mem-bers as crane operators.Although Local 3 members have never oper-ated the whirleys to load or dischargea vessel,they have, for briefperiods since February 14, 1963, operated these cranes in stockpilingoperations.IV.CONTENTIONS OF THE PARTIES1.Local 3:Local 3 urges that the work in question should beawarded to it.Local 3, while agreeing that longshoremen shouldbe assigned to operate new equipment which is designed and intro-duced to replace longshoremen, contends that the whirley cranes arenot such new equipment.Local 3 further argues that the partiesto the ILWU-PMA contract are using the automation concept of thatcontract as a device to conduct jurisdictional raids on OperatingEngineers.Local 3 also contends that because the Respondents andPMA have never heretofore evinced an interest in Local 3's- collective-bargaining agreements with Howard, laches now precludes such anexpression of interest.Local 3 further contends that its membersare entitled to the disputed work on the bases of its 1950 union-shopelection victory and its long contractual relationship with Howard.Finally, Local 3 seeks the disputed work on the basis of training, skills,efficiency of operation, and practices at Howard and at other ports.2.Respondents:Respondents contend that the instant chargesshould be dismissed because the Respondents' only objective on Feb-ruary 14 was to enforce its contract with Howard and that, therefore,the Respondents did not induce or encourage a work stoppage fora statutorily proscribed objective.In the alternative, the Respond-ents contend that cranes are only a substitute for the hand-handling-of cargo and, as such, are merely new tools of the trade used as anintegral part of the operations involved in the movement of cargo,which is traditionally a longshore operation.Respondents also con-tend that longshoremen should be assigned the work on the basis oftheir certification, contracts, experience, and practices in other ports.3.PMA and Howard:These employers, using substantially thesame arguments presented by the Respondents, agree with Respond-ents that longshoremen should be assigned the work in question.7 ILWU craneoperators and hatchtenders are qualified to do eachother'swork and inter-change positions at certain times during a shift. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARD.V. APPLICABILITY OF THE STATUTEBefore the Board may proceed to a determination of dispute pur-suant to Section 10(k) of the Act, it must be'satisfied that there isreasonable cause to believe that Section 8 (b) (4) (D) has been violated.Respondents deny that,they induced or encouraged a work stoppageon February 14, 1963, for a statutorily proscribed object.However,as described more fully above, on that date Howard began loadingcargo aboard a ship with whirley cranes- being manned by operatingengineers.Although longshore hatchtenders were performing theirduties at the hatches, they stopped working and left the ship upon thearrival of James, Respondents' agent.The loading operation wasstopped immediately because both Federal and State law prohibitsloading without hatchtenders.James thereafter refused to furnishHoward with hatchtenders so long as Local 3's members were operat-ing the whirley cranes.The reason given by James was, in practicaleffect,, that according to the Respondent Local 10 contract, the whirleycranes, constituted "new" equipment and, as such, were to be operatedby Respondents' members.Moreover, it was not until after Howardreplaced the Local 3 crane operators with longshore crane operatorsdispatched by Respondents that hatchtenders returned to work and.the loading of thePollycontinued. In the light of the above, we findreasonable cause to believe that Respondents caused, or were responsi-ble for, the work stoppage which occurred on February 14, 1963.We further find that an object of the stoppage was to force or re-quire Howard to assign the disputed work to longshoremen,. repre-sented by Respondents, rather than to operating engineers,, representedby Local 3.8We conclude, therefore, on the basis of the entire record, that thereis reasonable cause to believe that a violation of Section 8(b) (4) (D)has occurred, and that the dispute is properly before the Board fordetermination under Section 10(k) of the Act.VI. THE MERITS OF THE DISPUTEAs stated in theJ.A. Jonescase,'we shall, pursuant to the Su-preme Court'sCBSdecision," determine in each case presented forresolution under Section 10(k) of the Act the appropriate assign-s International Longshoremen'sand Warehousemen'sUnion and International Long-shoremen'sand Warehousemen'sUnion,Local No.19 (American Mail Line,Ltd. and'MobileCrane Company),144 NLRB 1432.s InternationalAssociationofMachinists,Lodge No. 1743, AFL-CIO (J. A.. Jones Con-struction Company),135 NLRB 1402.10N.L.R.B. v. Radio &Television Broadcast Engineers Union, Local,1210, InternationalBrotherhood of ElectricalWorkers,AFL-CIO (Columbia BroadcastingSystem),364U.S. 573. INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION365ment of the disputed work only after taking into account and balanc-ing all relevant factors."The parties have urged, and we have carefully considered, manyfactors as relevant to the Board's determination of this dispute.taSome of these factors weigh in favor of an award to 'longshoremen,some in favor of an award to operating engineers.With respect toareapractice, crane operating work is performed by operating en-gineers in the San Francisco Bay area and in various other ports suchas Olympia, Everett, and Longview, Washington, and Portland, Ore-gon.Longshoremen also operate cranes in the Bay area, and in suchother ports as Tacoma, Olympia, Anacortes, and Aberdeen, Washing-ton, in Portland, Oregon, and in the Hawaiian Islands.While theOperating Engineers claim greater skills in operating complicatedpieces of crane equipment, this generalization has not been shown tobe applicable to whirley cranes in particular.Moreover, their spe-cific skills in operating Howard's whirley cranes cannot be said to be-greater than those of Respondents' members employed by Howardsince operating engineers have never been used by Howard to loadcargo aboard a vessel with these cranes.Various of the parties have emphasized three additional factors.First is the matter of Board certification.While Local 3 is not socertified, it did win a 1950 union-authorization election in a unit ofHoward's employees described as including crane operators.How-ever this unit description is not sufficiently definite with respect tocrane work involving the loading and discharging of waterbornecargo.It is also true that while the Board's certification of ILWUmay also be insufficiently definite in this respect to be controlling," itnevertheless does cover "workers who do longshore work" and whosenormal job is to handle the movement of waterborne cargo. Secondis the matter of Howard's original assignment of the disputed workto the operating engineers.However, this factor is of lesser signifi-cancein this case in view of Howard's subsequent and present posi-tion that the work in question is longshore work. Finally, while boththe Operating Engineers and the Respondents have contractual rela-tionships with Howard, and both contracts contain provisions relat-11The parties stipulated that the Board may.take administrative notice of such portionsof the records in cases reported In 144 NLRB 1432 and 144 NLRB 1443 as they mightindicate in their briefs,Local 3, however,entered Into the stipulation"subject to theobjection"that the entire records in those cases were "incompetent,irrelevant and im-material to any of the issues Involved"in the instant case. Inasmuch as the record andbriefs in the instant case adequately present the Issues,facts, and positions of the parties,we find it unnecessary to take the requested administrative notice.1a In view of the Supreme Court's CBS decision, we find no merit in Local 3's conten-tion that lathes prevents us from making an appropriate assignment of the disputed work.13 SeeInternational Longshoremen's andWarehousemen's Union,Local 10(MatsonNavigation Company; Matson Terminals,Inc.),.140NLRB 449, 453. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDing to the employment of crane operators, Operating Engineers' con-tract refers primarily to work related to the construction industry.On the other hand, Respondents' agreement with PMA and Howardexpressly and primarily pertains to the shipping and stevedoring in-dustries.This latter agreement indicates the work here involved tobe traditionally longshore work since it involves the loading and dis-charging of cargo from vessels.Moreover, there is little question butthat the ILNU-PMA agreements were born out of the necessity ofrecognizing that the increased use of mechanized equipment has ad-versely affected traditional longshore operations by, replacing with amechanized crane the individual longshoreman who formerly carriedwaterborne cargo on his back.There may be room for disagreement with respect to the meaningof the ILIVU-PMA agreements as to whether the whirley cranes are"new" equipment to be operated by longshoremen or "old" or existingequipment which may be operated by nonlongshoremen.As statedabove, however, the Joint Coast Labor Relations Committee deter-mined that the whirley cranes were "new" equipment which, underthe terms of the ILWVU-PMA agreement, was to be operated by long-shoremen.The Employers and Respondents agree that this is theproper interpretation to be placed on their agreement.We find noth-ing in this interpretation which is repugnant to the Act, or to theconsiderations normally attendant upon our resolution of jurisdic-tional disputes.The automation concord set forth in the present agreement betweenthe Respondents and the Employers is a most persuasive circumstancein this case.Contrary to the contentions of the Operating Engineers,we find that Respondents' aims and purposes, as envisioned by theconcord, are to lighten the impact of unemployment problems createdby automation.As has been heretofore indicated,14 this agreement.isa pioneering settlement between PMA and Respondents of manpowerand. economic problems resulting from the increasing use. of mecha-nized equipment on the waterfront and may well serve to promote in-dustrial peace in this area of American industry.After considerationof all of the above factors, we find that the longshoremen are entitledto perform the disputed work.Accordingly, we shall award the work in the instant case to long-shoremen represented by Respondents rather than to operating en-gineers represented by Local 3. In making this determination, weare assigning the disputed work to employees represented by Re-spondents, but not to those labor organizations or their members.,SeeInternationalLongshoremen'sandWarehousemen'sUnion and International14Longshoremen's and Warehousemen'sUnion, LocalNo. 19(American Mail Line,Ltd. andMobile Crane Company),supra; International Longshoremen'sandWarehousemen'sUnion and International Longshoremen's and Warehousemen's Union,Local No. 19 (AlbinStevedore Company and Alaska FreightLines,Inc.),144 NLRB 1443. LOWELL SUN PUBLISHING COMPANY367VII. DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record inthis case, the Board makes the following determination of disputepursuant to Section 10(k) of the Act: Employees engaged as long-shoremen, currently represented by International Longshoremen'sand Warehousemen's Union and International Longshoremen's andWarehousemen's Union, Local Union No. 10, are entitled to performthe work of operating Washington, or whirley, cranes utilized byHoward Terminal when used in connection with cargo handling opera-tions,where such work is assigned to longshoremen by the 1961-66Pacific coast longshore agreement between PMA and Respondents, asit has been interpreted by the contracting parties or their arbitrators.Lowell Sun Publishing CompanyandLowell TypographicalUnion No. 310, a Subordinate Local Union of InternationalTypographical Union,AFL-CIO,1Petitioner.Case No. 1-RC-7747.June 9, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Hearing Officer JohnR. Coleman. The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in publishing a daily newspaper inLowell, Massachusetts.The Petitioner is the recognized collective-bargaining representative of the Employer's composing room em-ployees.The most recent contract between the Petitioner and the1The petition and the formal papers are hereby amended to reflect the full name of thePetitioner as it appears in its collective-bargaining agreements with the Employer.147 NLRB No. 49.